Name: Commission Regulation (EEC) No 3455/87 of 18 November 1987 amending Regulation (EEC) No 1705/87 as regards the minimum quality required for exportation of durum wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 11 . 87No L 328/32 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3455/87 of 18 November 1987 amending Regulation (EEC) No 1705/87 as regards the minimum quality required for exportation of durum wheat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic "Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, Whereas the purpose of Commission Regulation (EEC) No 1705/87 (4) will be served unless the refund is granted only on durum wheat of the quality required for the normal uses to which it is put ; whereas a minimum quality should therefore be set ; whereas the relevant agency must ensure that the wheat exported meets this standard ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, dance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 :  to fix a maximum export refund, taking account in particular of the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2746/75, or  to make no award. 2. Where a maximum export refund is fixed, the contract shall be awarded to the tenderers) whose tenders) is equal to or less than such maximum export refund. 3 . The refund may not be granted if the quality of the durum wheat exported is inferior to the quality defined in Article 2 (2) of Commission Regulation (EEC) No 1569/77 (2) with the exception of impurities constituted by grains (other than mottled grains and grains affected with fusariosis) : 7 % maximum of which 5 % of common wheat or orther cereals. To that end the relevant agency shall have the wheat loaded analysed by an approved agency or firm. Sampling and analysis costs shall be met by the tenderer. 4. Should the wheat not be of the quality specified in paragraph 3 , the refund shall be reduced by 45 ECU per tonne. 0 OJ No L 31 , 5. 2. 1975? p. 8 . (2) OJ No L 174, 14. 7. 1977, p. 15.' HAS ADOPTED THIS REGULATION : Article 1 Article 5 of Regulation (EEC) No 1705/87 is hereby replaced by the following : 'Article 5 1 . Notwithstanding Article 5 of Regulation (EEC) No 279/75 ('), the Commission shall decide, in accor ­ Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7. 1987, p. 40 . 0 OJ No L 281 , 1 . 11 . 1975, p. 78 . 0 OJ No L 159, 19 . 6. 1987, p. 12.